Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As was found in us application 13617162 and 15062883, the prior art of record does not fairly teach or suggest how to dry dispersion deposit electrodes with an active material mixture, a binder and a conductive material in the manner that the system is required to act 
The closest prior art of record is Divigalpitiya (US 20100055569), which while it teaches a system for dry dispersing layers on current collectors, does not fairly teach or suggest a system that has the claimed components that make it deposit a layer of active material mixture, a binder and a conductive material onto a current collector in the manner claimed as required for claims 1 and 19, or being programmed to cause that to happen as required for claim 15.  As a result, claims 1, 15, and 19 are allowed.  Claims 2-14, 16-18 and 20 depend upon one of these claims, so they are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOEL G HORNING/Primary Examiner, Art Unit 1712